                                2:20-cv-02265-CSB-EIL # 23         Page 1 of 4
                                                                                                        E-FILED
                                                                       Wednesday, 21 October, 2020 09:45:41 AM
                                                                                   Clerk, U.S. District Court, ILCD

                                  UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF ILLINOIS
                                        URBANA DIVISION


                                                      )
JOHN DOE,                                             )
                                                      )
                   Plaintiff,                         )    Case No: 20-CV-2265
                                                      )
          v.                                          )    Hon. Colin S. Bruce
                                                      )    Magistrate Eric I. Long
UNIVERSITY OF ILLINOIS BOARD OF                       )
TRUSTEES, GENE E. ROBINSON, Interim                   )
Dean of College of Liberal Art & Sciences,            )
sued in his official capacity, STEPHEN                )
BRYAN, Associate Vice Chancellor and Dean             )
of Student Support and Advocacy, sued in his          )
official capacity, JUSTIN BROWN, Associate            )
Dean of Students, sued in his official capacity,      )
                                                      )
                   Defendants.                        )



                       DEFENDANTS’ MOTION FOR EXTENSION OF TIME
                          TO RESPOND TO PLAINTIFF’S COMPLAINT

          Defendants, the Board of Trustees of the University of Illinois (the “University”), Stephen

Bryan, and Justin Brown, by and through their attorneys, respectfully request an extension through

October 30, 2020 to file their response to Plaintiff’s Complaint. In support of this Motion,

Defendants1 state as follows:

          1.       Plaintiff filed his Complaint and Motion for a Temporary Restraining Order and

Preliminary Injunction in this action on September 25, 2020. Doc. Nos. 1, 5.

          2.       Defendants were served with the Summons, Complaint, and Motion through in-

person delivery to their counsel on Thursday, October 1, 2020. Doc. No. 8. Accordingly, the



1
    Defendant Gene Robinson has not been served in this matter and is not a party to this Motion.


HB: 4852-8979-2207.1
                            2:20-cv-02265-CSB-EIL # 23         Page 2 of 4




current deadline for Defendants to file a responsive pleading to the Complaint is October 22, 2020.

Id.

         3.        Although counsel for Defendants are working diligently to prepare Defendants’

responsive pleading to the Complaint, Defendants require some limited additional time to file their

response.

         4.        Since the time Plaintiff’s Complaint and Motion were filed, Defendants’

undersigned counsel was focused primarily and extensively on, first, good-faith efforts to seek to

resolve this matter with Plaintiff’s counsel, and then, upon learning that resolution would not be

possible at that time, preparing Defendants’ response to Plaintiff’s request for preliminary

injunctive relief. Defendants filed their memorandum in opposition to Plaintiff’s Motion on

October 14, 2020. Doc. No. 16.

         5.        Defendants’ counsel now requests a short amount of additional time to prepare its

response to Plaintiff’s Complaint due to a number of conflicting deadlines that make difficult for

Defendants’ counsel to complete this response by October 22, 2010.              In particular, both

undersigned counsel have a summary judgment brief in a tenured faculty litigation matter pending

in the Northern District of Illinois, Eastern Division, due on October 23, 2020, which requires

extensive time by counsel to prepare. During the first half of October, both Defendants’ counsel

were also engaged in extensive efforts to complete fact discovery by a firm deadline of October

12, 2020 in another Title IX student litigation matter also pending in the Northern District of

Illinois, Eastern Division, which included two depositions of fact witnesses on October 13 and 21,

2020 (by agreement) and extensive efforts to resolve outstanding discovery disputes and issues

with opposing counsel.




HB: 4852-8979-2207.1
                            2:20-cv-02265-CSB-EIL # 23         Page 3 of 4




         6.        Because of these matters and others, Defendants respectfully request an extension

of eight days, from October 22 until October 30, 2020, to file their response to the Complaint.

         7.        Defendants’ counsel sought Plaintiff’s agreement to an extension, but no such

agreement was given.

         8.        Accordingly, Defendants respectfully request an eight-day extension up to and

including October 30, 2020 to file their response to Plaintiff’s Complaint.

         WHEREFORE, and for the reasons stated above, Defendants respectfully request that the

Court enter an order granting it an extension of time up to and including October 30, 2020 to file

their response to Plaintiff’s Complaint.



Dated: October 21, 2020
                                                Respectfully submitted,

                                                Defendants Board of Trustees of the University of
                                                Illinois, Stephen Bryan, and Justin Brown,


                                                By:    /s/ Peter G. Land
                                                        One of their Attorneys

Peter G. Land (Lead Counsel)
Gwendolyn B. Morales
Husch Blackwell LLP
120 S. Riverside Plaza, Suite 2200
Chicago, Illinois 60606
(312) 655-1500
Peter.land@huschblackwell.com
Gwendolyn.Morales@huschblackwell.com




HB: 4852-8979-2207.1
                           2:20-cv-02265-CSB-EIL # 23           Page 4 of 4




                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on this 21st day of October 2020, a copy of the above and

foregoing document was filed with the Clerk of Court using the CM/ECF system which sent

electronic notification of such filing to all the following:

                   Norman Anderson
                   Justin Dillon
                   Scott Bernstein
                   KAISERDILLON PLLC
                   8th Floor
                   1099 14th Street NW
                   Washington, DC 20005
                   T: (202) 640-2850
                   F: (202) 280-1034
                   nanderson@kaiserdillon.com
                   jdillon@kaiserdillon.com
                   sbernstein@kaiserdillon.com




                                                 /s/ Peter G. Land




HB: 4852-8979-2207.1
